Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed January 19, 2022, with respect to the rejection(s) of claim(s) 1-13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, including Fig. 7 of Engeron which teaches the amended limitation of claim 1, including wherein the first member end of the tongue lifting part is formed with the curved connecting member.
In response to applicant's argument that “Engeron does not disclose a tongue anteriorizer. If the device 10 of Engeron is used as a tongue anteriorizer, the area 22 can be considered as a tongue lifting part and the end 31 defining the concave curved area 33 can be considered as an arc member. The first main portion 12 together with the curved end 16 can be considered as the handle, and the area 25 can be considered as the connecting part having a curved connecting member (defined by the angle 23 in Figure 1). However, the second connecting end of this curved connecting member is not formed with the first member end of the arc member (33),” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.




Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein the handle comprises a curved handle section and a straight handle end between the curved handle section and the first connecting end of the curved connecting member; the arc member is shaped as a section of a circle or a section of an ellipse, and the arc member has a subtense defined by a straight line joining the first member end and the second member end of the arc member, and wherein the straight handle end and the subtense form an angle away from the arc member defining an angular relationship between the straight handle end and the arc member, the angle ranged from 90 degrees to 210 degrees, and wherein the curved connecting member comprises a curve oriented in a direction opposite to a curved direction of the arc member of the tongue lifting part.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 14 recites the limitation "the subtense" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,616,633 to Vargas Garcia in view of U.S. Patent No. 8,784,101 to Engeron.
As to Claim 1, Vargas Garcia discloses a tongue anteriorizer (Fig. 1, Col. 1, Lines 24-28) having a first device end (near 6, Fig. 1) and a second device end (near 8, Fig. 1). The tongue anteriorizer comprises a handle (6) on the first device end (Fig. 1), a connecting part (2) having a first connecting end 
As to Claim 2, Vargas Garcia discloses a tongue anteriorizer wherein the section width of the wider section is smaller than twice the connecting part width (width near 4, seen in Figs. 3 and 4, seen as wider than connecting part).
As to Claim 5, Vargas Garcia discloses a tongue anteriorizer wherein the tongue anteriorizer is made of a flat plate-like strip having a uniform thickness bent only in one direction (Col. 1, Lines 28-35).
As to Claim 6, Vargas Garcia discloses a tongue anteriorizer wherein the wider section of the arc member has a plurality of protrusions (seen near 4, Fig. 3).
As to Claim 7, Vargas Garcia discloses a tongue anteriorizer wherein the wider section is near the second open end of the arc member (Figs. 3 and 4). 
As to Claim 8, Vargas Garcia discloses a tongue anteriorizer wherein the wider section extends from the second open end to the first member end of the arc member (Figs. 3 and 4).
As to Claim 9, Vargas Garcia discloses a tongue anteriorizer wherein the wider section is near the second open end of the arc member (Figs. 3 and 4). 
As to Claim 10, Vargas Garcia discloses a tongue anteriorizer wherein the wider section extends from the second open end to the first member end of the arc member (Figs. 3 and 4). 
As to Claim 13, Vargas Garcia discloses a tongue anteriorizer wherein the handle has a first handle end (near 24, Fig. 1) and a second handle end, the first handle end having a curved section (at 
As to Claims 1, 2, and 5-15, Vargas Garcia discloses the claimed invention except for wherein the first member end of the tongue lifting part is formed with the curved connecting member, wherein the second connecting end of the connecting part comprises a curve oriented in a direction opposite to a curved direction of the arc member of the tongue lifting part, wherein a curved length of the connecting part is less than one-third of a curved length of the arc member, wherein the wider section of the arc member is near the second open end of the arc member, the arc member further having a narrower section narrower than the wider section, the narrower section extends from the wider section to the first member of the arc member, the narrower section having a width smaller than the connecting part width, and wherein the wider section of the arc member is near the second open end of the arc member, the arc member further having a narrower section narrower than the wider section, the narrower section extends from the wider section to the first member of the arc member, the narrower section having a width equal to the connecting part width, wherein the subtense has a length and the arc member has a depth defined by a maximum distance between the subtense and the section of said circle or the section of said ellipse, and wherein the depth is 1/4 to 1/2 the length of the subtense, wherein the length of the subtense is 5 to 9 cm.
Engeron discloses a tongue anteriorizer (10, Fig. 7) wherein the first member end of a tongue lifting part (22) is formed with a curved connecting member (near 25, Fig. 7, below).  


    PNG
    media_image1.png
    491
    484
    media_image1.png
    Greyscale

A second connecting end of the connecting part (12) comprises a curve (of 16) oriented in a direction opposite to a curved direction of the arc member of the tongue lifting part (near 25, Fig. 7, Col. 4, Lines 55-65), wherein a curved length of the connecting part is less than one-third of a curved length of the arc member (Fig. 2), wherein the wider section of the arc member is near the second open end of the arc member (seen in Fig. 3), the arc member further having a narrower section narrower than the wider section (narrow portion near 31, Fig. 1), the narrower section extends from the wider section to the first member of the arc member (taper seen in Fig. 3), the narrower section having a width smaller than the connecting part width (seen in Fig. 3), and wherein the wider section of the arc member is near the second open end of the arc member (Fig. 3), the arc member further having a narrower section (near 31, Fig. 1) narrower than the wider section, the narrower section extends from the wider section to the first member of the arc member (Fig. 1), the narrower section having a width equal to the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the tongue anteriorizer with the claimed dimensions, including a subtense depth and length, since Vargas Garcia discloses general conditions in Col. 1, Lines 36-54 - Col. 2, Lines 1-8, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tongue anteriorizer of Vargas Garcia with the curve and width modifications of Engeron in order to allow for maneuverability of the device at a variety of angles and approaches by the practitioner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775